DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Eric Lane on July 27, 2021.
The application has been amended as follows: 
Claim 1 has been rewritten as follows:
-An assembly comprising:
a latchbolt retractor that comprises:
a carriage;
a latchbolt retraction mechanism mounted to the carriage, the latchbolt retraction mechanism comprising a latchbolt assembly coupler and a latchbolt assembly disposed in an edge bore of a hinged barrier, the latch bolt assembly comprising a latchbolt actuator and a latchbolt retractor coupler operationally coupled to the latchbolt assembly coupler, wherein the carriage and the latchbolt retraction mechanism are configured for the carriage to slide along at least one rail extending between two plates attached to opposite 
wherein the latchbolt assembly coupler comprises a bar having an inwardly orientated convex surface for pulling a hook of a latchbolt actuator of the latchbolt assembly; and wherein the hook is hooked around the inwardly oriented convex surface such that a degree of rotation of the latchbolt retractor around an axis of rotation of the rotatable actuator does not move the point of contact between the latchbolt assembly coupler and latchbolt retractor coupler;
wherein, the latchbolt assembly further comprises:
a latchbolt operationally connected to the latchbolt actuator via a sliding joint;
an elongated member extending from the latchbolt and defining a stop surface;
the latchbolt actuator defining a release surface; and
a movable stop biased into the latchbolt actuator and arranged to interfere with the stop surface to stop an inward movement of the latchbolt, wherein the release surface is configured to move the movable stop clear of the stop surface when the latchbolt actuator is operated and the sliding joint is approaching a sliding limit; and 
a handle assembly comprising:
a housing;
a handle coupler within the housing and configured for a handle to be coupled thereto and transmit rotation of the handle  to the latchbolt retraction mechanism when so coupled; and

wherein the handle coupler comprises first and second interference members and the plate comprises a plate interference member, 
wherein when the housing is attached in the orientation, the plate interference member is configured to be received within a first receiving area on the housing to interfere with the first interference member of handle coupler to stop rotation of the handle coupler in a direction, and
when the housing is attached in the inverted orientation,  the plate interference member is configured to be received within a second receiving area on the housing to interfere with the second interference member to stop rotation of the handle coupler in the counter-direction.-.

Claim 13 has been rewritten as follows:
-An assembly    comprising:
a latchbolt assembly that comprises:
a latchbolt;
a latchbolt actuator joined to the latchbolt via a sliding joint having a sliding limit and a pin attached to the latchbolt. the pin being disposed in a slot formed in the latchbolt actuator such that the pin engages an end wall of the slot, the latchbolt actuator being in the form of an elongated plate and being configured for operational coupling to a latchbolt retraction mechanism; 

a ramp provided on the latchbolt actuator; and
a movable stop biased into the latchbolt actuator and arranged to interfere with the stop receiver to stop an inward movement of the latchbolt, wherein the ramp is configured to move the movable stop clear of the stop receiver when the latchbolt actuator is operated and the sliding joint is approaching the sliding limit;
a latchbolt retraction mechanism operatively connected to the latchbolt actuator; and 
a handle assembly comprising:
a housing;
a handle coupler housed at least in part within the housing and rotationally mounted thereto, and configured for a handle to be coupled thereto and transmit rotation of the handle  to the latchbolt retraction mechanism when so coupled; and
a plate for mounting on a hinged barrier and having a preferred orientation relative to the hinged barrier when so mounted, the housing being attachable to the plate in an orientation or an inverted orientation, 
wherein the handle coupler comprises first and second interference members and the plate comprises a plate interference member, 
wherein when the housing is attached in the orientation, the plate interference member is configured to be received within a first receiving area on the housing to interfere with the first interference member of handle coupler to stop rotation of the handle coupler in a direction, and


Claim 24 has been cancelled.

Allowable Subject Matter
Claims 1-7, 9, 10, 13, and 16-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Carlos Lugo/
Primary Examiner
Art Unit 3675



July 27, 2021